In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County, entered January 17, 1964, as is in favor of defendant Rose Levine, pursuant to the trial court’s decision setting aside the verdict in plaintiff’s favor against said defendant and dismissing the complaint as to said defendant. (By order of this court entered November 19, 1965, plaintiff’s appeal, insofar as it was from the portion of the judgment which was in the corporate defendant’s favor, was discontinued.) Judgment, insofar as appealed from, affirmed, without costs. No opinion.
Beldock, P. J., Christ, Hill and Rabin, JJ., concur;